DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-5, 8, 10-12, 15, 17-19 and 22 are objected to because of the following informalities:
In claim 1, “which increases a pedal force on the brake pedal;,” should be “which increases a pedal force on the brake pedal;[[,]]” (remove the comma)
In claims 1, 10 and 17, “a gradient of the change of the target variable of the brake boosting” should be “a gradient of [[the]] a change of the target variable of the brake boosting”
In claim 2, “wherein the electromechanical brake booster includes an actuator motor, a reduction gear operationally connected to the actuator motor and a pedal force sensor” should be “wherein the electromechanical brake booster includes 
In claims 4, 11 and 18, “in addition an absolute change” should be “in addition, an absolute change” (add the comma after “addition”)
In claims 5, 12 and 19, “in response to an absolute change of the target variable for the brake boosting which is greater” should be “in response to [[an]] the absolute change of the target variable for the brake boosting being greater”
In claims 8, 15 and 22, “the reduction” should be “[[the]] a reduction”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 of this application includes a claim limitations that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation is:
“control unit” configured to ascertain a target variable and actual variable, determine a gradient of the brake boosting, and limit a change of boosting force in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
Applicant discloses that, “The electromechanical braking system furthermore comprises a control unit, on which a machine-readable program code is stored, wherein a disclosed method is carried out when the machine-readable program code is executed by the control unit” (See at least [0023] in applicant’s specification). The control unit is therefore disclosed as a processor configured to execute computer-readable code, which is adequate structure to perform the claimed functions. No 112(b) rejection is given.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). However, this is not necessary to move forward prosecution as no rejection is given on the basis of this 112(f) interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 15-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zipprich et al. (US 20210078558 A1) in view of Nozawa et al. (US 20130025273 A1), hereinafter referred to as Zipprich and Nozawa, respectively.
Regarding claim 1, Zipprich discloses An electromechanical braking system (See at least Fig. 2a in Zipprich: Zipprich discloses a vehicle comprising an electromechanical brake booster 14 [See at least Zipprich, 0026]) comprising: 
a brake pedal (See at least Fig. 2a in Zipprich: Zipprich discloses that the vehicle comprises a brake pedal 24 [See at least Zipprich, 0027]); 
a brake master cylinder operationally connected to the brake pedal (See at least Fig. 2a in Zipprich: Zipprich discloses that master cylinder 18 is operationally connected to brake pedal 24 [See at least Zipprich, 0029]); 
an electromechanical brake booster (See at least Fig. 2a in Zipprich: Zipprich discloses that brake booster 14 receives an input driver braking force 34 at input piston 32, which it then transfers to output piston 26 [See at least Zipprich, 0027-0028]) that includes an actuator motor (See at least Fig. 2a in Zipprich: Zipprich discloses an electric motor 12 of electromechanical brake booster 14 [See at least Zipprich, 0026]);, 
and a control unit configured to ascertain a target variable for the brake boosting (Zipprich discloses that the control apparatus comprises a pedal angle/speed sensor which may detect the entry speed vpedal of the driver onto the brake pedal [See at least Zipprich, 0038-0039]) and an actual variable for the brake boosting (See at least Fig. 3 in Zipprich: Zipprich teaches that, the higher an entry speed of the driver onto the brake pedal, the higher the maximum speed vmax that is generated by the booster [See at least Zipprich, 0039]. The maximum speed may be regarded as an actual variable for the brake boosting), to determine a gradient of the change of the target variable of the brake boosting (Zipprich discloses that the control apparatus comprises a pedal angle/speed sensor [See at least Zipprich, 0038]), to compare the gradient to a threshold value for the gradient of the change of the brake boosting (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time may be generated [See at least Zipprich, 0037-0040]), and to limit a change of boosting by the electromechanical brake booster in response to the threshold value for the gradient being exceeded (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular maximum pedal speed vmax may be generated [See at least Zipprich, 0037-0040]. It will therefore be appreciated that, in order to generate a particular curve corresponding to a higher vpedal, a lower vpedal must have been surpassed. This may be regarded as passing a threshold value of vpedal).
However, Zipprich does not explicitly teach the system wherein the actuator motor increases a pedal force on the brake pedal, and where the boosting by the electromechanical brake booster takes the form of a boosting force.
However, Nozawa does teach an electromechanical brake boosting system wherein the actuator motor increases a pedal force on the brake pedal (See at least Fig. 1 in Nozawa: Nozawa teaches that the electric motor 20 is actuated to control the position of the primary piston 40 so as to generate the fluid pressure based on an operation amount (the displacement amount, the pedaling force, or the like) of the brake pedal 100, which is detected by the brake operation-amount detection device 8 [See at least Nozawa, 0038]. Nozawa further teaches that a boost ratio corresponding to a ratio of the operation amount of the brake pedal 100 and a generated fluid pressure can be adjusted by a pressure-receiving area ratio of the primary piston 40 and the input piston 16 and a relative displacement therebetween, and a force in accordance with the master pressure acts on the brake pedal 100 through the input rod 7 so as to be transmitted to the driver as a brake-pedal reaction force [See at least Nozawa, 0038]), and where the boosting by the electromechanical brake booster takes the form of a boosting force (Nozawa teaches that a boost ratio corresponding to a ratio of the operation amount of the brake pedal 100 and a generated fluid pressure can be adjusted by a pressure-receiving area ratio of the primary piston 40 and the input piston 16 and a relative displacement therebetween, and a force in accordance with the master pressure acts on the brake pedal 100 through the input rod 7 so as to be transmitted to the driver as a brake-pedal reaction force [See at least Nozawa, 0038]). Both Nozawa and Zipprich teach electromechanical brake boosters. However, only Nozawa explicitly teaches where the motor of the electromechanical brake booster is used is used to produce a boosting force and increase a force on a pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromechanical brake booster of Zipprich to also use its motor to control a boosting force which acts on the pedal, as in Nozawa. Anyone of ordinary skill in the art will appreciate that the whole purpose of a brake booster is to boost this force, and that this improves safety by helping the driver brake the vehicle in difficult situations.

Regarding claim 3, Zipprich in view of Nozawa teaches The electromechanical braking system of claim 1, wherein the control unit is connected via a signal line to the actuator motor of the electromechanical brake booster (See at least Fig. 2a in Zipprich: Zipprich discloses that control apparatus 10 is configured to control an electric motor 12 of an electromechanical brake booster 14 of a vehicle or motor vehicle by way of at least one control signal 16 [See at least Zipprich, 0026]), wherein a change in the energizing of the actuator motor is limited to limit the change of the boosting force (Nozawa teaches that the electric motor 20 is actuated to control the position of the primary piston 40 so as to generate the fluid pressure based on an operation amount (the displacement amount, the pedaling force, or the like) of the brake pedal 100, where the operation amount of the brake pedal determines the boost ratio [See at least Nozawa, 0038]).

Regarding claim 8, Zipprich in view of Nozawa teaches The electromechanical braking system of claim 1, wherein the reduction of the boosting force of the electromechanical brake booster is limited (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular minimum pedal speed vmin may be generated [See at least Zipprich, 0037-0040]. It will be appreciated, in light of the combination with Nozawa in the rejection of claim 1 that, this corresponds to a limitation on the reduction of the boosting force).

Regarding claim 9, Zipprich in view of Nozawa teaches The electromechanical braking system of claim 1, wherein an increase of the boosting force of the electromechanical brake booster is limited (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular maximum pedal speed vmax may be generated [See at least Zipprich, 0037-0040]. It will be appreciated, in light of the combination with Nozawa in the rejection of claim 1 that, this corresponds to a limitation on the increase of the boosting force).

Regarding claim 10, Zipprich discloses A method for controlling an electromechanical braking system (See at least Fig. 2a in Zipprich: Zipprich discloses a vehicle comprising an electromechanical brake booster 14 [See at least Zipprich, 0026]) having a brake pedal (See at least Fig. 2a in Zipprich: Zipprich discloses that the vehicle comprises a brake pedal 24 [See at least Zipprich, 0027]), a brake master cylinder operationally connected to the brake pedal (See at least Fig. 2a in Zipprich: Zipprich discloses that master cylinder 18 is operationally connected to brake pedal 24 [See at least Zipprich, 0029]), and an electromechanical brake booster (See at least Fig. 2a in Zipprich: Zipprich discloses that brake booster 14 receives an input driver braking force 34 at input piston 32, which it then transfers to output piston 26 [See at least Zipprich, 0027-0028]), wherein the electromechanical brake booster comprises an actuator motor (See at least Fig. 2a in Zipprich: Zipprich discloses an electric motor 12 of electromechanical brake booster 14 [See at least Zipprich, 0026]), wherein a target variable for the brake boosting (Zipprich discloses that the control apparatus comprises a pedal angle/speed sensor which may detect the entry speed vpedal of the driver onto the brake pedal [See at least Zipprich, 0038-0039]) and an actual variable for the brake boosting are ascertained (See at least Fig. 3 in Zipprich: Zipprich teaches that, the higher an entry speed of the driver onto the brake pedal, the higher the maximum speed vmax that is generated by the booster [See at least Zipprich, 0039]. The maximum speed may be regarded as an actual variable for the brake boosting), wherein a gradient of the change of the target variable of the brake boosting is determined (Zipprich discloses that the control apparatus comprises a pedal angle/speed sensor [See at least Zipprich, 0038]) and is compared to a threshold value for the gradient of the change of the brake boosting (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time may be generated [See at least Zipprich, 0037-0040]), wherein a change of the boosting by the electromechanical brake booster is limited in response to the threshold value for the gradient being exceeded (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular maximum pedal speed vmax may be generated [See at least Zipprich, 0037-0040]. It will therefore be appreciated that, in order to generate a particular curve corresponding to a higher vpedal, a lower vpedal must have been surpassed. This may be regarded as passing a threshold value of vpedal).
However, Zipprich does not explicitly teach the method wherein the actuator motor increases or decreases a pedal force on the brake pedal, and where the boosting by the electromechanical brake booster takes the form of a boosting force.
However, Nozawa does teach an electromechanical brake boosting system wherein the actuator motor increases or decreases a pedal force on the brake pedal (See at least Fig. 1 in Nozawa: Nozawa teaches that the electric motor 20 is actuated to control the position of the primary piston 40 so as to generate the fluid pressure based on an operation amount (the displacement amount, the pedaling force, or the like) of the brake pedal 100, which is detected by the brake operation-amount detection device 8 [See at least Nozawa, 0038]. Nozawa further teaches that a boost ratio corresponding to a ratio of the operation amount of the brake pedal 100 and a generated fluid pressure can be adjusted by a pressure-receiving area ratio of the primary piston 40 and the input piston 16 and a relative displacement therebetween, and a force in accordance with the master pressure acts on the brake pedal 100 through the input rod 7 so as to be transmitted to the driver as a brake-pedal reaction force [See at least Nozawa, 0038]), and where the boosting by the electromechanical brake booster takes the form of a boosting force (Nozawa teaches that a boost ratio corresponding to a ratio of the operation amount of the brake pedal 100 and a generated fluid pressure can be adjusted by a pressure-receiving area ratio of the primary piston 40 and the input piston 16 and a relative displacement therebetween, and a force in accordance with the master pressure acts on the brake pedal 100 through the input rod 7 so as to be transmitted to the driver as a brake-pedal reaction force [See at least Nozawa, 0038]). Both Nozawa and Zipprich teach electromechanical brake boosters. However, only Nozawa explicitly teaches where the motor of the electromechanical brake booster is used is used to produce a boosting force and increase a force on a pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromechanical brake booster of Zipprich to also use its motor to control a boosting force which acts on the pedal, as in Nozawa. Anyone of ordinary skill in the art will appreciate that the whole purpose of a brake booster is to boost this force, and that this improves safety by helping the driver brake the vehicle in difficult situations.

Regarding claim 15, Zipprich in view of Nozawa teaches The method of claim 10, wherein the reduction of the boosting force of the electromechanical brake booster is limited (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular minimum pedal speed vmin may be generated [See at least Zipprich, 0037-0040]. It will be appreciated, in light of the combination with Nozawa in the rejection of claim 1 that, this corresponds to a limitation on the reduction of the boosting force).

Regarding claim 16, Zipprich in view of Nozawa teaches The method of claim 10, wherein an increase of the boosting force of the electromechanical brake booster is limited (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular maximum pedal speed vmax may be generated [See at least Zipprich, 0037-0040]. It will be appreciated, in light of the combination with Nozawa in the rejection of claim 1 that, this corresponds to a limitation on the increase of the boosting force).

Regarding claim 17, Zipprich discloses A method for controlling an electromechanical braking system (See at least Fig. 2a in Zipprich: Zipprich discloses a vehicle comprising an electromechanical brake booster 14 [See at least Zipprich, 0026]) having a brake pedal (See at least Fig. 2a in Zipprich: Zipprich discloses that the vehicle comprises a brake pedal 24 [See at least Zipprich, 0027]), a brake master cylinder operationally connected to the brake pedal (See at least Fig. 2a in Zipprich: Zipprich discloses that master cylinder 18 is operationally connected to brake pedal 24 [See at least Zipprich, 0029]), and an electromechanical brake booster (See at least Fig. 2a in Zipprich: Zipprich discloses that brake booster 14 receives an input driver braking force 34 at input piston 32, which it then transfers to output piston 26 [See at least Zipprich, 0027-0028]), wherein the electromechanical brake booster comprises an actuator motor (See at least Fig. 2a in Zipprich: Zipprich discloses an electric motor 12 of electromechanical brake booster 14 [See at least Zipprich, 0026]), wherein a target variable for the brake boosting (Zipprich discloses that the control apparatus comprises a pedal angle/speed sensor which may detect the entry speed vpedal of the driver onto the brake pedal [See at least Zipprich, 0038-0039]) and an actual variable for the brake boosting are ascertained (See at least Fig. 3 in Zipprich: Zipprich teaches that, the higher an entry speed of the driver onto the brake pedal, the higher the maximum speed vmax that is generated by the booster [See at least Zipprich, 0039]. The maximum speed may be regarded as an actual variable for the brake boosting), wherein a gradient of the change of the target variable of the brake boosting is determined (Zipprich discloses that the control apparatus comprises a pedal angle/speed sensor [See at least Zipprich, 0038]) and is compared to a threshold value for the gradient of the change of the brake boosting (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time may be generated [See at least Zipprich, 0037-0040]), wherein a change of the boosting by the electromechanical brake booster is limited in response to the threshold value for the gradient being exceeded (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular maximum pedal speed vmax may be generated [See at least Zipprich, 0037-0040]. It will therefore be appreciated that, in order to generate a particular curve corresponding to a higher vpedal, a lower vpedal must have been surpassed. This may be regarded as passing a threshold value of vpedal).
However, Zipprich does not explicitly teach a non-transitory computer-readable medium wherein the non-transitory computer readable medium including computer program code is implemented on a computer processor to perform the method and wherein the actuator motor increases or decreases a pedal force on the brake pedal, and where the boosting by the electromechanical brake booster takes the form of a boosting force.
However, Nozawa does teach an electromechanical brake boosting system wherein the non-transitory computer readable medium including computer program code is implemented on a computer processor (See at least Fig. 1 in Nozawa: Nozawa teaches that CPUs of control device 3 and/or control device 5 may detect and recognize the braking request by the driver and perform the brake boosting control [See at least Nozawa, 0036-0038]) to perform the method and wherein the actuator motor increases or decreases a pedal force on the brake pedal (See at least Fig. 1 in Nozawa: Nozawa teaches that the electric motor 20 is actuated to control the position of the primary piston 40 so as to generate the fluid pressure based on an operation amount (the displacement amount, the pedaling force, or the like) of the brake pedal 100, which is detected by the brake operation-amount detection device 8 [See at least Nozawa, 0038]. Nozawa further teaches that a boost ratio corresponding to a ratio of the operation amount of the brake pedal 100 and a generated fluid pressure can be adjusted by a pressure-receiving area ratio of the primary piston 40 and the input piston 16 and a relative displacement therebetween, and a force in accordance with the master pressure acts on the brake pedal 100 through the input rod 7 so as to be transmitted to the driver as a brake-pedal reaction force [See at least Nozawa, 0038]), and where the boosting by the electromechanical brake booster takes the form of a boosting force (Nozawa teaches that a boost ratio corresponding to a ratio of the operation amount of the brake pedal 100 and a generated fluid pressure can be adjusted by a pressure-receiving area ratio of the primary piston 40 and the input piston 16 and a relative displacement therebetween, and a force in accordance with the master pressure acts on the brake pedal 100 through the input rod 7 so as to be transmitted to the driver as a brake-pedal reaction force [See at least Nozawa, 0038]). Both Nozawa and Zipprich teach electromechanical brake boosters. However, only Nozawa explicitly teaches where the motor of the electromechanical brake booster is used is used to produce a boosting force and increase a force on a pedal and where the method may be stored on a non-transitory computer-readable medium.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromechanical brake booster of Zipprich to also use its motor to control a boosting force which acts on the pedal, as in Nozawa. Anyone of ordinary skill in the art will appreciate that the whole purpose of a brake booster is to boost this force, and that this improves safety by helping the driver brake the vehicle in difficult situations. It would furthermore have been obvious to anyone of ordinary skill in the art to store the brake boosting method on a CPU, as anyone of ordinary skill in the art will appreciate that CPUs are a common type of controller in the art of brake boosting.

Regarding claim 22, Zipprich in view of Nozawa teaches The non-transitory computer readable medium of claim 18, wherein, in the method, the reduction of the boosting force of the electromechanical brake booster is limited (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular minimum pedal speed vmin may be generated [See at least Zipprich, 0037-0040]. It will be appreciated, in light of the combination with Nozawa in the rejection of claim 1 that, this corresponds to a limitation on the reduction of the boosting force).

Regarding claim 23, Zipprich in view of Nozawa teaches The non-transitory computer readable medium of claim 18, wherein, in the method, an increase of the boosting force of the electromechanical brake booster is limited (See at least Fig. 3 in Zipprich: Zipprich discloses that, for each difference entry speed vpedal, a different curve of the output piston spped voutput vs. time with its own particular maximum pedal speed vmax may be generated [See at least Zipprich, 0037-0040]. It will be appreciated, in light of the combination with Nozawa in the rejection of claim 1 that, this corresponds to a limitation on the increase of the boosting force).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zipprich et al. (US 20210078558 A1) in view of Nozawa et al. (US 20130025273 A1) in further view of Mitsugi et al. (US 20210039620 A1), hereinafter referred to as Mitsugi.
Regarding claim 2, Zipprich in view of Nozawa teaches The electromechanical braking system of claim 1, wherein the electromechanical brake booster includes an actuator motor (See at least Fig. 2a in Zipprich: Zipprich discloses an electric motor 12 of electromechanical brake booster 14 [See at least Zipprich, 0026]) and a pedal force sensor (Zipprich discloses that the position or speed of the input piston can be detected using a number of sensors including a force measurement sensor [See at least Zipprich, 0036]).
However, Zipprich does not explicitly teach the system including a reduction gear operationally connected to the actuator motor.
However, Mitsugi does teach an electromechanical braking system including a reduction gear operationally connected to the actuator motor (Mitsugi teaches that an electromechanical brake system for a vehicle comprises a planetary gear reduction mechanism configured to boost and transmit rotation from the motor [See at least Mitsugi, 0006]). Both Mitsugi and Zipprich in view of Nozawa teach electromechanical systems for boosting a force of a brake system. However, only Mitsugi explicitly teaches where the motor of the system may include a planetary gear reduction.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromechanical brake booster of Zipprich in view of Nozawa to also have a planetary gear reduction, as in Mitsugi. Doing so allows helps the system boost and transmit rotation from the motor (With regard to this reasoning, see at least [Mitsugi, 0006]).

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zipprich et al. (US 20210078558 A1) in view of Nozawa et al. (US 20130025273 A1) in further view of Goto et al. (US 20190315322 A1), hereinafter referred to as Goto.
Regarding claim 6, Zipprich in view of Nozawa teaches The electromechanical braking system of claim 1.
However, Zipprich does not explicitly teach the system wherein a smoothing filter is used in response to a repeated change of the target variable for the brake boosting.
However, Goto does teach an electric braking system wherein a smoothing filter is used in response to a repeated change of the target variable for the brake boosting (See at least Fig. 4 in Goto: Goto teaches that the input member position delay consideration filter 60 calculates an input member position Xir′ temporally synchronized with the hydraulic value Pd, and outputs this input member position Xir′ to the ΔX calculation portion 63 [See at least Goto, 0122]. Goto further teaches that the power piston position delay consideration filter 61 calculates a power piston position Xpp′ temporally synchronized with the hydraulic value Pd, and outputs this power piston position Xpp′ to the ΔX calculation portion 63 [See at least Goto, 0123]. Goto further teaches that both Xir’ and Xp’ are used to calculate ΔX, which is then used to calculated the adjusted characteristic at positional different characteristic portion 64 [See at least Goto, 0125-0126]. Goto further teaches that filters 60-62 all perform noise removal [See at least Goto, 0124]). Both Goto and Zipprich in view of Nozawa teach methods for boosting brake forces. However, only Goto explicitly teaches where a plurality of filters may be used to remove noise from input signals and increase or decrease braking pressure based on the input signals.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake boosting method of Zipprich in view of Nozawa to also include filters which remove noise from input signals and increase or decrease braking pressure based on the input signals. Doing so improves accuracy of the braking operations by removing noise and by allowing the braking pressure to be increased or decreased depending on the input parameters.

Regarding claim 7, Zipprich in view of Nozawa in further view of Goto teaches The electromechanical braking system of claim 6, wherein the smoothing filter comprises a first filter constant for increasing the brake boosting and a second filter constant for reducing the brake boosting (See at least Fig. 4 in Goto: Goto teaches that the input member position delay consideration filter 60 calculates an input member position Xir′ temporally synchronized with the hydraulic value Pd, and outputs this input member position Xir′ to the ΔX calculation portion 63 [See at least Goto, 0122]. Goto further teaches that the power piston position delay consideration filter 61 calculates a power piston position Xpp′ temporally synchronized with the hydraulic value Pd, and outputs this power piston position Xpp′ to the ΔX calculation portion 63 [See at least Goto, 0123]. Goto further teaches that both Xir’ and Xp’ are used to calculate ΔX, which is then used to calculated the adjusted characteristic at positional different characteristic portion 64 [See at least Goto, 0125-0126]. It will be appreciated for the figure that Xir’ determines a size of the decrease in ΔX and that Xpp’ determines a size of the increase of ΔX, both of which ultimately determine the output pressure).

Regarding claim 13, Zipprich in view of Nozawa teaches The method of claim 10.
However, Zipprich does not explicitly teach the method wherein a smoothing filter is used in response to a repeated change of the target variable for the brake boosting.
However, Goto does teach an electric braking system wherein a smoothing filter is used in response to a repeated change of the target variable for the brake boosting (See at least Fig. 4 in Goto: Goto teaches that the input member position delay consideration filter 60 calculates an input member position Xir′ temporally synchronized with the hydraulic value Pd, and outputs this input member position Xir′ to the ΔX calculation portion 63 [See at least Goto, 0122]. Goto further teaches that the power piston position delay consideration filter 61 calculates a power piston position Xpp′ temporally synchronized with the hydraulic value Pd, and outputs this power piston position Xpp′ to the ΔX calculation portion 63 [See at least Goto, 0123]. Goto further teaches that both Xir’ and Xp’ are used to calculate ΔX, which is then used to calculated the adjusted characteristic at positional different characteristic portion 64 [See at least Goto, 0125-0126]. Goto further teaches that filters 60-62 all perform noise removal [See at least Goto, 0124]). Both Goto and Zipprich in view of Nozawa teach methods for boosting brake forces. However, only Goto explicitly teaches where a plurality of filters may be used to remove noise from input signals and increase or decrease braking pressure based on the input signals.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake boosting method of Zipprich in view of Nozawa to also include filters which remove noise from input signals and increase or decrease braking pressure based on the input signals. Doing so improves accuracy of the braking operations by removing noise and by allowing the braking pressure to be increased or decreased depending on the input parameters.

Regarding claim 14, Zipprich in view of Nozawa in further view of Goto teaches The method of claim 13, wherein the smoothing filter comprises a first filter constant for increasing the brake boosting and a second filter constant for reducing the brake boosting (See at least Fig. 4 in Goto: Goto teaches that the input member position delay consideration filter 60 calculates an input member position Xir′ temporally synchronized with the hydraulic value Pd, and outputs this input member position Xir′ to the ΔX calculation portion 63 [See at least Goto, 0122]. Goto further teaches that the power piston position delay consideration filter 61 calculates a power piston position Xpp′ temporally synchronized with the hydraulic value Pd, and outputs this power piston position Xpp′ to the ΔX calculation portion 63 [See at least Goto, 0123]. Goto further teaches that both Xir’ and Xp’ are used to calculate ΔX, which is then used to calculated the adjusted characteristic at positional different characteristic portion 64 [See at least Goto, 0125-0126]. It will be appreciated for the figure that Xir’ determines a size of the decrease in ΔX and that Xpp’ determines a size of the increase of ΔX, both of which ultimately determine the output pressure).

Regarding claim 20, Zipprich in view of Nozawa teaches The non-transitory computer readable medium of claim 18.
However, Zipprich does not explicitly teach the non-transitory computer-readable medium wherein, in the method, a smoothing filter is used in response to a repeated change of the target variable for the brake boosting.
However, Goto does teach an electric braking system wherein a smoothing filter is used in response to a repeated change of the target variable for the brake boosting (See at least Fig. 4 in Goto: Goto teaches that the input member position delay consideration filter 60 calculates an input member position Xir′ temporally synchronized with the hydraulic value Pd, and outputs this input member position Xir′ to the ΔX calculation portion 63 [See at least Goto, 0122]. Goto further teaches that the power piston position delay consideration filter 61 calculates a power piston position Xpp′ temporally synchronized with the hydraulic value Pd, and outputs this power piston position Xpp′ to the ΔX calculation portion 63 [See at least Goto, 0123]. Goto further teaches that both Xir’ and Xp’ are used to calculate ΔX, which is then used to calculated the adjusted characteristic at positional different characteristic portion 64 [See at least Goto, 0125-0126]. Goto further teaches that filters 60-62 all perform noise removal [See at least Goto, 0124]). Both Goto and Zipprich in view of Nozawa teach methods for boosting brake forces. However, only Goto explicitly teaches where a plurality of filters may be used to remove noise from input signals and increase or decrease braking pressure based on the input signals.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake boosting method of Zipprich in view of Nozawa to also include filters which remove noise from input signals and increase or decrease braking pressure based on the input signals. Doing so improves accuracy of the braking operations by removing noise and by allowing the braking pressure to be increased or decreased depending on the input parameters.

Regarding claim 21, Zipprich in view of Nozawa in further view of Goto teaches The non-transitory computer readable medium of claim 20, wherein, in the method, the smoothing filter comprises a first filter constant for increasing the brake boosting and a second filter constant for reducing the brake boosting (See at least Fig. 4 in Goto: Goto teaches that the input member position delay consideration filter 60 calculates an input member position Xir′ temporally synchronized with the hydraulic value Pd, and outputs this input member position Xir′ to the ΔX calculation portion 63 [See at least Goto, 0122]. Goto further teaches that the power piston position delay consideration filter 61 calculates a power piston position Xpp′ temporally synchronized with the hydraulic value Pd, and outputs this power piston position Xpp′ to the ΔX calculation portion 63 [See at least Goto, 0123]. Goto further teaches that both Xir’ and Xp’ are used to calculate ΔX, which is then used to calculated the adjusted characteristic at positional different characteristic portion 64 [See at least Goto, 0125-0126]. It will be appreciated for the figure that Xir’ determines a size of the decrease in ΔX and that Xpp’ determines a size of the increase of ΔX, both of which ultimately determine the output pressure).

Allowable Subject Matter
Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections or rejections in the prior sections of this office action are also resolved.
The closest prior art of record is Zipprich et al. (US 20210078558 A1) in view of Nozawa et al. (US 20130025273 A1) in further view of Yoshida et al. (US 20180251113 A1), hereinafter referred to as Yoshida.
Regarding claims 4, 11 and 18, Zipprich in view of Nozawa teaches The electromechanical braking system of claim 1.
However, Zipprich in view of Nozawa does not explicitly teach the system wherein, in addition an absolute change of the target variable for the brake boosting is ascertained, wherein the absolute change is compared to a further threshold value and in the event of an absolute change which is less than the further threshold value, no intervention is performed in the change of the boosting force by the electromechanical brake booster.
In order for a reference to read on these limitations, a reference would need to teach an electromechanical brake booster method which considers a further threshold and, responsive to the absolute change of the target value being less than the further threshold, perform no intervention in the change of the brake boosting force, so that the brake boosting force is not limited. The closest that any reference comes to teaching this limitation is Yoshida, since Yoshida teaches a vacuum pressure brake booster method wherein, when a driver is not requesting emergency braking, which is indicated by a high pedal depression speed (See at least Fig. 8 in Yoshida: Yoshida teaches that In a case where it is not determined that the driver requests the emergency braking (step S62: NO), the control device 100 shifts the procedure to step S66 to be described later [See at least Yoshida, 0089]), a steps for limiting assistance pressure Pmb and setting gain are skipped, which means that the system avoids interfering with the pressure gain, limiting of the assistance pressure, and reference correction amount of the brake boosting (See at least Fig. 8 in Yoshida: Yoshida discloses that in a case where it is not determined that the driver requests the emergency braking (step S62: NO), the control device 100 shifts the procedure to step S66 to be described later, which means that step S63 for setting an assistance limit pressure, step S65 for setting a correction initial gain, and step S651 for determining a correction amount are skipped [See at least Yoshida, 0089]) responsive to detecting that emergency braking has not occurred based on a value of an input parameter (See at FIG. 5 in Yoshida: Yoshida discloses that, in this processing routine, the control device 100 determines whether the driver requests the emergency braking (step S21) according to a parameter that changes according to the increase in brake operation force X such as , the increasing speed of the MC pressure Pmc in the master cylinder [See at least Yoshida, 0058]).
However, the brake booster system of Yoshida is a vacuum brake booster system (See at least [Yoshida, 0013]), and the correction initial gain used to perform correction at steps S65 and S73 in Fig. 8 are based off of the negative pressure in the in vacuum chamber 51 of the vacuum brake booster (See at least [Yoshida, 0091]). It therefore would not have been obvious to combine Yoshida with Zipprich, Nozawa or any other prior art of record to arrive at the claimed invention, since Zipprich and Nozawa and are in the field of endeavor of electromechanical brake boosters, which have no vacuum chambers to measure a vacuum chamber pressure, whereas Yoshida is in the field of endeavor of vacuum brake boosters and using the pressure in vacuum chambers to control limiting of brake boosting.
For at least the above stated reasons, claims 4, 11 and 18 contain allowable subject matter.

Regarding claims 5, 12 and 19, these claims also contain allowable subject matter at least by virtue of their dependence from claims 4, 11 and 18, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668